Exhibit 10.2

   

AMENDMENT NO. 2 TO WARRANT AGREEMENT

 

            THIS AMENDMENT NO. 2 TO WARRANT AGREEMENT (“Amendment”), dated as of
December 20, 2016, is made by and between Hickok Incorporated, an Ohio
corporation (“Hickok”), and Roundball LLC, an Ohio limited liability company
(“Roundball”).

 

            WHEREAS, Hickok and Roundball are parties to that certain Warrant
Agreement, dated as of December 30, 2012, as amended by Amendment No. 1 thereto
dated December 30, 2015 (the “Agreement”), pursuant to which Roundball was
granted the right and warrant to purchase from Hickok up to, subject to
adjustment provided therein, One Hundred Thousand (100,000) shares of Hickok’s
Class A Common Stock, without par value, at a purchase price per share of $2.50;
and

 

            WHEREAS, the parties desire to extend the Expiration Date (as
defined in the Agreement) with respect to the exercise of such rights by
Roundball.   

 

 NOW, THEREFORE, the parties agree as follows: 

 

            (a)        Capitalized terms used but not defined herein shall have
the meanings ascribed to them in the Agreement.

 

            (b)        Section 4 of the Agreement is hereby amended and restated
in its entirety to read as follows: 

 

“Expiration.  This Warrant shall expire at the close of business on December 30,
2017 (the “Expiration Date”), and shall be void thereafter.”

 

            (c)        The parties agree that the amendments set forth herein
shall apply from and after December 20, 2016, and that nothing contained herein
shall be deemed to modify or waive any rights or obligations under the Agreement
existing prior to that date.

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment by their duly
authorized officers as of the date first above written.

 

 

HICKOK INCORPORATED     ROUNDBALL LLC    

 

 

 

 

 

 

By:

   /s/ Brian Powers

 

 

By:

   /s/ Fredrick Widen

 

 

Brian Powers,  

 

 

 

Frederick Widen,

 

 

President and CEO 

 

 

 

Manager

 

 

 

1